 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 494 
In the House of Representatives, U. S.,

December 2, 2009
 
RESOLUTION 
Recognizing the exemplary service of the soldiers of the 30th Infantry Division (Old Hickory) of the United States Army during World War II. 
 
 
Whereas the 30th Infantry Division of the United States Army was first activated in October 1917 and originally consisted of National Guard units from North Carolina, South Carolina, Georgia, and Tennessee;  
Whereas the 30th Infantry Division was nicknamed Old Hickory in honor of General and President Andrew Jackson;  
Whereas, when the 30th Infantry Division was reorganized at Fort Jackson in 1941 for service in World War II, the division included two North Carolina National Guard infantry regiments, one Tennessee National Guard infantry regiment, and other elements;  
Whereas, during World War II, the 30th Infantry Division landed at Normandy on June 14, 1944, participated in the advance across Northern France, joined the invasion of the German Rhineland, defended the Ardennes-Alsace, and fought to the final defeat of Germany in May 1945;  
Whereas the 823rd and the 743rd Tank Destroyer Battalions were periodically attached to the 30th Division throughout its campaign in Europe;  
Whereas the 30th Infantry Division played a key role in the breakout of the Allied forces from Normandy at St. Lo and the subsequent advance across Northern France;  
Whereas the 30th Infantry Division is remembered for its role in the defense of Mortain and St. Barthelmy, France, and Hill 317 against a German counterattack in August 1944, actions in which three infantry regiments of the division (the 117th, 119th, and 120th) and a part of a fourth regiment and other elements of the division participated;  
Whereas the 30th Infantry Division also played a key role stopping the German advance in the Battle of the Bulge and recaptured Malmedy and Stavelot and its vital bridge over the Ambleve River;  
Whereas, in the report prepared for General Dwight D. Eisenhower rating the American combat units that fought in the European Theater, the Army’s official historian, S.L.A. Marshall, rated the 30th Division as first among the infantry divisions that had performed the most efficient and consistent battle service, writing that It was the combined judgments of the approximately 35 historical officers who had worked on the records and in the field that the 30th had merited this distinction. It was our finding that the 30th has been outstanding in three operations and we could consistently recommend it for citation on any of these occasions. It was further found that it had in no single instance performed discreditably or weakly when considering against the average of the Theater and that in no single operation had it carried less than its share of the burden or looked bad when compared to the forces on its flanks. We were especially impressed with the fact that it consistently achieved results without undue wastage of its men.;  
Whereas, in recognition of its exemplary service during World War II, the Headquarters Company of the 30th Infantry Division was awarded the Meritorious Unit Commendation and the French Croix de Guerre; and  
Whereas the proud fighting tradition of the 30th Infantry Division is perpetuated by the 30th Armored Brigade Combat Team, North Carolina Army National Guard: Now, therefore, be it  
 
That the House of Representatives recognizes the exemplary service of the soldiers of the 30th Infantry Division of the United States Army during World War II.  
 
Lorraine C. Miller,Clerk.
